DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is in response to the remarks filed on 6/9/2022. The amendments filed on 6/9/2022 have been entered. 
Previous objections to the claims have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-13, 14-15, 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the amount of monochromatic image icon over a predetermined spectrum of wavelengths, and selecting, generating the images based on the spectrum of wavelengths.
The limitation of generating image[s] (a first, second and third images), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components [as presumed to be due to the nature of the claimed invention]. That is, other than reciting “processing step” (presumably ‘by a processor”) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “generating” in the context of this claim encompasses the user manually calculating the amount of use of each icon.
Similarly, the limitation of calculating a pixel, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the presumed generic computer components. For example, but for generating and calculating in the context of this claim encompasses the user thinking that some wavelength and coming up with a spectra of assumed reflectance (in the absence of measurement steps [except those combination of claims 12-15] since the combination of those claims are directed to illuminating, acquiring data) and from those assumed data generate pixel values and calculate the values for images. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, [presumed] using a processor to perform both generating and calculating steps where the “processor” in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of r generating and calculating such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

The claim is not patent eligible.
The depending claims also do not appear to add significantly more to the abstract idea which those claims are also found to be note patent eligible.

As noted above, those combination of claims 12-15 since the combination of those claims (if included in the claim 12) would be directed to illuminating and acquiring data from a “subject” which may help overcome the rejection by providing practicality to the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12-13, 14-15, 18-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohl (US20120277559A1, filed on 2009-12-08), (hereinafter “Kohl”) in view of Johansen et al (US 20070253033, November 1, 2007, applicant submitted prior art), (hereinafter “Johansen”)  and Fisher et al (Hypermedia Image Processing Reference, 1996, Published by J. Wiley & Sons).
Regarding the claim 12, Kohl teaches a method for in vivo imaging of blood vessels (“apparatus for measuring blood parameters” abst), the device comprising: 
selecting a first wavelength range of light corresponding to a certain reflectance spectrum of a blood-containing region and higher absorbance in blood than non-blood bodily tissue (“measuring blood parameters such as chromophore, for example hemoglobin, concentration and blood flow detects light scattered from tissue surface” abst);
illuminating an area of interest of a surface with light comprising wavelengths within the first wavelength range (see fig. 1-10 and the associated pars.), said first wavelength range including predominantly light having wavelengths of between 400 nm and 620 nm (see fig. 10); 
acquiring a first pixelated image of light reflected from said area of interest of the surface at said first wavelength range of light (“The detected signals are read by a signal processor…and analysed to extract the required information for each pixel in an image” [0060]; “arrangement enables separation of the two signals at the detector. The RGB array 24 will output three channels per pixel. Data received on the red and green channel is used to derive the hemoglobin concentration; data received on the blue channel is used to derive the blood flow” [0077]); 
selecting a second wavelength range of light corresponding to a certain reflectance spectrum of a region devoid of blood and absorbance in blood similar to that of non-blood bodily tissue (“extraction of chromophore information from scattered light occupying two, red and green or blue, or three bands of the visible spectrum” abst; “The optical path length of light in tissue is wavelength dependent. Accordingly, different wavelengths can be used to provide information on blood flow at different depths below the tissue surface” [0011]; “a multispectral detector sensitive to light from a range of visible wavelengths to generate the second signal, the signal comprising two channels indicative of light in two respective visible wavelength bands, one of which is a red spectral band” [0014]);
illuminating said area of interest of the surface with light comprising wavelengths within the second wavelength range, said second wavelength range including predominantly light having wavelengths of between 620 nm and 800 nm (see fig. 1-10 and the associated pars.); and 
acquiring a second pixelated image of light reflected from said area of interest of the surface at said second wavelength range of light (“The detected signals are read by a signal processor…and analysed to extract the required information for each pixel in an image” [0060]; “arrangement enables separation of the two signals at the detector. The RGB array 24 will output three channels per pixel. Data received on the red and green channel is used to derive the hemoglobin concentration; data received on the blue channel is used to derive the blood flow” [0077]).
While Kohl teaches the above newly amended limitations as shown above, it is also noted that  Johansen also teaches these limitations e.g. see figs. 8-10 and the associated pars.

generating a first image of an area of interest including at least one blood-containing feature of a surface of said first wavelength range corresponding to a certain reflectance spectrum of a blood-containing region (“The detected signals are read by a signal processor…and analyzed to extract the required information for each pixel in an image” [0060]; “arrangement enables separation of the two signals at the detector. The RGB array 24 will output three channels per pixel. Data received on the red and green channel is used to derive the hemoglobin concentration; data received on the blue channel is used to derive the blood flow” [0077]);
generating a second image of an area of interest of a surface of a second wavelength range, being different from said first wavelength and corresponding to a certain reflectance spectrum of a region devoid of blood (“The detected signals are read by a signal processor…and analyzed to extract the required information for each pixel in an image” [0060]; “arrangement enables separation of the two signals at the detector. The RGB array 24 will output three channels per pixel. Data received on the red and green channel is used to derive the hemoglobin concentration; data received on the blue channel is used to derive the blood flow” [0077]); and

generating a monochromatic image of at least one blood-containing feature by processing only said first image and said second image, by for each desired location i of said area of interest, identifying a corresponding pixel P1(i) in said first image and a corresponding pixel P2(i) in said second image; and calculating a pixel P3(i) in said monochromatic image corresponding to said location I (“imaging system may be used with three monochromatic laser sources, Red, Green and Blue, for both hemoglobin concentration measurements and speckle contrast blood flow measurements in the three visible wavelength bands. The addition of a fourth image sensor would allow blood flow measurements at a NIR laser wavelength.” [0112]).

Kohl does not teach calculating a pixel P3(i) in said monochromatic image by dividing pixels of the first and second images.
However, in the field of capturing images via monochromatic cameras using multi -wavelength lighting, Johansen teaches images are obtained using monochromatic cameras are typically shown in grey-scale. Lights used are white or monochromatic lights, such as white or single wavelength LEDs [0007]. 9B is a raw image of the same alignment target captured by the same monochromatic camera under green LED illumination [0021] FIG. 9C is a raw image of the same alignment target captured by the same monochromatic camera under red LED illumination [0022] FIG. 9D is a raw image of the same alignment target captured by the same monochromatic camera under infrared (IR) LED illumination [0023]. Contrast image obtained by algebraically combining the raw images of FIGS. 9A and 9D obtained under blue and IR LED illumination according to the flow chart of FIG. 7 [0025]. There is minimal target-background differentiation information in an image captured via a lighting scheme that minimizes the contrast between the target (or fiducial) and the background. Consequently, the minimal contrast image mainly contains texture data that this method is attempting to eliminate. Thus, at 44, the image with maximum contrast is "divided" by the one with the minimal contrast to effectively cancel out the T(x,y) terms from equations (7) and (8). That is, a brightness value for each pixel of the image is divided by a brightness value for the corresponding pixel in the image with the minimal contrast. This results in a much smoother, i.e., relatively noise-free, image of background and target. This so-called "composite" image can then be fed at 46 into the downstream target identification algorithm for processing as described previously [0056].
 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with calculating a pixel P3(i) in said third image by dividing pixels of the first and second images as taught by Johansen because it would help to provide a "good" image with a high level of contrast between the target and the surrounding background which is critical to its success ([0007] of Johansen).

Above noted combination teaches the well-known and commonly practiced pixel by pixel division in image processing. If one still argues, the reference below specifically teaches the pixel by pixel division as shown in detail below.
However, in the same field of endeavor, Fisher teaches image arithmetic applies one of the standard arithmetic operations or a logical operator to two or more images. The operators are applied in a pixel-by-pixel fashion which means that the value of a pixel in the output image depends only on the values of the corresponding pixels in the input images (pg. 42, 1st par.). The image division operator normally takes two images as input and produces a third whose pixel values are just the pixel values of the first image divided by the corresponding pixel values of the second image (see pixel division section of 5.4 on pg. 50). 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with pixel by pixel division as taught by Fisher because it allows to easily obtain third image from the foreground and background images (see pg. 50 of Fisher).

Regarding the claim 14, Kohl teaches said illuminating with light comprising wavelengths within said first wavelength range is simultaneous with said illuminating with light comprising wavelengths within said second wavelength range (“invention that uses three visible channels to measure simultaneously hemoglobin concentration and blood flow is shown in FIG. 5” [0076], also see [0103], [0108], [0151]).

Regarding the claim 15, Kohl teaches said illuminating is with light having at least two discrete wavelengths of light: 
at least one discrete wavelength within said first wavelength range and at least one discrete wavelength within said second wavelength range (“By multispectral it is meant that the light emitted occupies two or more wavelength bands of the red-green-blue colour spectrum. The source itself could be a white light source, occupying a bandwidth of around 250 nm, blue through to red. Equally however it could comprise separate LEDs each emitting a wavelength spread of 20 nm to 100 nm (broadband) in one of the red-green-blue parts of the spectrum” [0017]).

 Regarding the claim 18, Kohl teaches displaying said monochromatic image ([0068], [0112]).

Regarding the claim 19, Kohl teaches said illuminating comprises illuminating with incoherent light (“suitable continuous spectrum sources are: white light LED” [0020]).

Regarding the claim 20, Kohl teaches directing light collected for acquiring said first image from said area of interest to a first image-acquirer to acquire said first image; and directing light collected for acquiring said second image from said area of interest to a second image-acquirer different from said first image-acquirer to acquire said second image (see figs. 1-7 and 19 as well as the associated pars.).

Regarding the claim 21, Kohl teaches directing light collected for acquiring said first image and said second image from said area of interest to a single image-acquirer; separating data acquired by said single image-acquirer constituting said first image from data acquired by said single image-acquirer constituting said second image (“signal separation may again be readily achieved at the detector 24” [0079]; also see figs. 1-2, 5-7 and 19 as well as the associated pars.).

Regarding the claim 22, Kohl teaches wherein said first image and said second image are acquired sequentially (“Measurements are either made sequentially or on separate tissue areas” [0003]).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive at least for the following reasons;
Regarding the rejection of the claims under 35 USC 101, the applicant argues that the incorporation of claim limitations of claim 13 in to the claim 12 is sufficient to overcome the rejections. However, claim 13 alone does not add anything significantly more to the abstract idea.

Regarding the rejection of the claims under 35 USC 103, the applicant argues that cited references do not teach the pixel by pixel division to obtain the monochromatic image.
However, as clearly noted in the office action for this limitation Johansen reference was relied upon where Johansen specifically teaches images lights used are white or monochromatic lights, such as white or single wavelength LEDs [0007]. 9B is a raw image of the same alignment target captured by the same monochromatic camera under green LED illumination [0021]. There is minimal target-background differentiation information in an image captured via a lighting scheme that minimizes the contrast between the target (or fiducial) and the background. Consequently, the minimal contrast image mainly contains texture data that this method is attempting to eliminate. Thus, at 44, the image with maximum contrast is "divided" by the one with the minimal contrast to effectively cancel out the T(x,y) terms from equations (7) and (8). That is, a brightness value for each pixel of the image is divided by a brightness value for the corresponding pixel in the image with the minimal contrast. This results in a much smoother, i.e., relatively noise-free, image of background and target. This so-called "composite" image can then be fed at 46 into the downstream target identification algorithm for processing as described previously [0056].

In addition, a new reference of Fisher also brought in to show the exact pixel-by-pixel division in well-known image processing techniques. Where Fisher also clearly teaches image arithmetic applies one of the standard arithmetic operations or a logical operator to two or more images. The operators are applied in a pixel-by-pixel fashion which means that the value of a pixel in the output image depends only on the values of the corresponding pixels in the input images (pg. 42, 1st par.). The image division operator normally takes two images as input and produces a third whose pixel values are just the pixel values of the first image divided by the corresponding pixel values of the second image (see pixel division section of 5.4 on pg. 50). 

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claim 23 is determined to be free of prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793